DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of application No. 16/226,136 filed on December 19, 2018, now Patent No. 11,036,096.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cho et al. (Cho, US 2002/0054253).
Re Claim 1: As shown in Figs. 4 and 5, Cho discloses a liquid crystal display panel comprising:
a first substrate 1(102) and a second substrate 1(200) opposed to each other with a liquid crystal layer 150 therebetween;
scan lines 142 extending overall in a first direction (horizontal direction in Fig. 4);
signal lines 144 extending overall in a second direction (vertical direction in Fig. 4) crossing the first direction;
a light shield layer 210 (in black matrix area BM) (paragraph 36); and
a plurality of pixels 146 that are surrounded by the scan lines 142 and the signal lines 144 and that are arranged in a matrix, each of the pixels has an opening surrounded by the light shield layer, the plurality of pixels including

the first opening and the second opening are arranged in the first direction,
the first opening is an outermost opening in the first direction,
the second opening is other than the outermost opening,
a length of the first opening in the first direction is shorter than a length of the second opening in the first direction (Fig. 4). 
Re Claim 2: The liquid crystal display panel according to claim 1, wherein the scan lines 142 and the signal lines 144 are overlapped by the light shield layer 210 (See Figs. 1, 3 and 5 where the scanning lines comprising gate electrodes and the signal lines are overlapped). 
Re Claim 3: The liquid crystal display panel according to claim 2, wherein
the second substrate 1 (200) has a first surface side that faces the liquid crystal layer 150, and
the light shield layer 210 is disposed on the first surface side of the second substrate 1(200).
Re Claim 4: The liquid crystal display panel according to claim 3, wherein the first substrate 1(102) has a first surface side and a second surface side that faces the liquid crystal layer, and the scan lines 142 and the signal lines 144 are disposed on the second surface side of the first substrate 1(102). 
Claims 7-9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Taguchi et al. (Taguchi, US 2009/0195481).
Re Claim 7: As shown in Figs. 1-3, Taguchi discloses a liquid crystal display panel comprising: 
a first substrate 3 and a second substrate 4 opposed to each other with a liquid crystal layer 2 therebetween; 
scan lines 9 extending overall in a first direction X (paragraph 26); 
signal lines (not shown) extending overall in a second direction Y crossing the first direction (paragraph 26); 

     a first pixel W arranged in an outermost area in a display area 24 in the first direction, and 
     a second pixel R, G or B arranged in an area other than the outermost area in the display area 24; and 
     a light shield layer BM surrounding the first pixel W and the second pixel R, G or B (paragraphs 34 and 35), 
wherein each of the pixels includes 
     a lower electrode 14 (common electrode),
     an insulating film 15 formed on the lower electrode 14, and an upper electrode 16 (pixel electrode) formed on the insulating film 15 and provided with a slit-shaped aperture 16b having a predetermined angle (extending in first direction X) with respect to the second direction (paragraph 30).
Taguchi discloses that, parts of the pixels W extending in the contour of the display area 24 are non-display regions (paragraphs 34 and 35). Since the upper electrode 16 is provided with slit-shaped aperture 16b, it is clear that the slit-shaped aperture partially overlaps the light shield layer BM. 
Re Claim 8: The liquid crystal display panel according to claim 7, wherein
the first substrate 8(3) has a first surface side and a second surface side that faces the liquid crystal layer2, and
the scan lines 9 and the signal lines are overlapped by the light shield layer, and are disposed on the second surface side of the first substrate 8 (paragraph 34). 
Re Claim 9: The liquid crystal display panel according to claim 8, wherein
the second substrate 18(4) has a first surface side that faces the liquid crystal layer 2, and
the light shield layer BM is disposed on the first surface side of the second substrate 18(4). 
Re Claim 11: As shown in Figs. 1-3, Taguchi discloses a liquid crystal display panel comprising:

a plurality of pixels arranged in a first direction X and a second direction Y, in a display area 24, each of the pixels having a lower electrode 14 (common electrode) and an upper electrode 16 (pixel electrode) that has a slit-shaped aperture 16b having a predetermined angle (extending in X direction) with respect to the second direction Y (paragraphs 26 and 30),
wherein
the plurality of pixels includes a first pixel W located in an outermost peripheral side of the display area 24 (contour of display area) and a second pixel R, G or B located in other than the outermost peripheral side.
Taguchi discloses that, parts of the pixels W extending in the contour of the display area 24 are non-display regions (paragraphs 34 and 35). Since the upper electrode 16 is provided with slit-shaped aperture 16b, it is clear that the slit-shaped aperture of the first pixel W is overlapped with a light shielding layer BM. 
Re Claim 12: The liquid crystal display panel according to claim 11, wherein
the first substrate 8(3) has a first surface side and a second surface side that faces the liquid crystal layer 2, and
scan lines 9 and signal lines are overlapped by the light shield layer BM, and are disposed on the second surface side of the first substrate 8(3) (paragraphs 26 and 34). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. (Cho, US 2002/0054253) in view of Taguchi et al. (Taguchi, US 2009/0195481).
Re Claim 5: The liquid crystal display panel according to claim 4:
Cho does not disclose a structure of each of the plurality of pixels in detail.
As shown in Fig. 2, Takuchi discloses a liquid crystal display panel 1 comprising a plurality of pixels, wherein each of the plurality of pixels includes a lower electrode 14 (common electrode), an insulating film 15 formed on the lower electrode 14, and an upper electrode 16 formed on the insulating film 15 and provided with a slit-shaped aperture 16b having a predetermined angle (extending in X direction) with respect to the second direction Y (paragraph 30). 
Accordingly, it is obviously applicable to the liquid crystal display panel of Cho in order to realize a multi-domain display with in-plane switching.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a liquid crystal display panel comprising a plurality of pixels, wherein each of the plurality of pixels includes a lower electrode, an insulating film formed on the lower electrode, and an upper electrode formed on the insulating film and provided with a slit-shaped aperture having a predetermined angle with respect to the second direction Y in order to realize a multi-domain display with in-plane switching.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. (Cho, US 2002/0054253) in view of Taguchi et al. (Taguchi, US 2009/0195481) as applied to claim 5 above, and further in view of Adachi et al. (Adachi, US 2011/0058128).
Re Claim 6: The liquid crystal display panel according to claim 5:
As shown in Fig. 5 of Taguchi, the pixel is regular hexagonal. Taguchi does not disclose that the signal lines are bent along a shape of the pixels or the slit-shaped aperture.

Thus, as taught by Adachi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to bend the signal lines along a shape of the pixels or the slit-shaped aperture in order to reduce non-effective areas.
Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taguchi et al. (Taguchi, US 2009/0195481) in view of Adachi et al. (Adachi, US 2011/0058128).
Re Claims 10 and 13: The liquid crystal display panel according to claim 9 and claim 12 respectively:
As shown in Fig. 5 of Taguchi, the pixel is regular hexagonal. Taguchi does not disclose that the signal lines are bent along a shape of the pixels or the slit-shaped aperture.
As shown in Figs. 20 and 21, Adachi discloses a liquid crystal display panel comprising a plurality of pixels 190 having slit-shaped aperture with bending shape, wherein the signal lines 7 are bent along a shape of the pixels or the slit-shaped aperture in order to reduce non-effective areas (paragraph 210).
Thus, as taught by Adachi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to bend the signal lines along a shape of the pixels or the slit-shaped aperture in order to reduce non-effective areas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/               Primary Examiner, Art Unit 2871

February 22, 2022